

114 S72 IS: Expanding School Choice Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 72IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo allow for the portability of funds under title I of the Elementary and Secondary Education Act
 of 1965.1.Short titleThis Act may be cited as the Expanding School Choice Act.2.Title I portabilityPart A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended by adding at the end the following:1128.Title I funds follow the low-income child State option(a)In generalNotwithstanding any other provision of this title or any other provision of law and to the extent permitted under State law, a State educational agency may allocate grant funds under this part among the local educational agencies in the State based on the number of eligible children enrolled in the public schools served by each local educational agency and the State-accredited private schools within each local educational agency’s geographic jurisdiction.(b)Eligible child(1)DefinitionIn this section, the term eligible child means a child aged 5 to 17, inclusive, from a family with an income below the poverty level on the basis of the most recent satisfactory data published by the Department of Commerce.(2)Criteria of povertyIn determining the families with incomes below the poverty level for the purposes of this section, a State educational agency shall use the criteria of poverty used by the Census Bureau in compiling the most recent decennial census, as the criteria have been updated by increases in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics.(c)Student enrollment in public and private schools(1)Identification of eligible childrenOn an annual basis, on a date to be determined by the State educational agency, each local educational agency that receives grant funding in accordance with subsection (a) shall inform the State educational agency of the number of eligible children enrolled in public schools served by the local educational agency and the State-accredited private schools within the local educational agency’s geographic jurisdiction.(2)Allocation to local educational agenciesBased on the identification of eligible children in paragraph (1), the State educational agency shall provide to a local educational agency an amount equal to the sum of the amount available for each eligible child in the State multiplied by the number of eligible children identified by the local educational agency under paragraph (1).(3)Distribution to schoolsEach local educational agency that receives funds under paragraph (2) shall distribute such funds to the public schools served by the local educational agency and State-accredited private schools within the local educational agency’s geographic jurisdiction—(A)based on the number of eligible children enrolled in such schools; and(B)in a manner that would, in the absence of such Federal funds, supplement the funds made available from non-Federal resources for the education of pupils participating in programs under this subpart, and not to supplant such funds..